Not for Publication

                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY


HOWARD GORBATY,

                   Plaintiff,
                                                                 Civil Action No. 18-16691 (ES) (CLW)
                    v.
                                                                                    OPINION
MITCHELL HAMLINE SCHOOL OF
LAW,

                   Defendant.


SALAS, DISTRICT JUDGE

         Before the Court is Defendant Mitchell Hamline School of Law’s (“Mitchell Hamline”)

motion to dismiss Plaintiff Howard Gorbaty’s (“Plaintiff”) Complaint for lack of personal

jurisdiction and for failure to state a claim. (D.E. No. 5). This Court has subject-matter jurisdiction

pursuant to 28 U.S.C. § 1332. 1 The Court has reviewed the parties’ submissions and decides this

matter without oral argument pursuant to Federal Rule of Civil Procedure 78(b) and Local Civil

Rule 78.1(b). For the reasons stated below, the Court finds that it lacks personal jurisdiction over

Mitchell Hamline. Therefore, the Court GRANTS Mitchell Hamline’s motion and DISMISSES

Plaintiff’s Complaint without prejudice.

I.       Background

         Plaintiff avers than he is a resident of Westfield, New Jersey. (D.E. No. 1-1 at CM/ECF

pages 3–11 (“Compl.”) at 1). Mitchell Hamline is an American-Bar-Association-accredited law

school organized under the laws of Minnesota and with a principal place of business in Saint Paul,



1
          Plaintiff and Mitchell Hamline are domiciliaries of different states (see, e.g., D.E. No. 12 at 4; D.E. No. 15
at 1), and the amount in controversy exceeds the requisite $75,000 (D.E. No. 1 at 2).

                                                           1
Minnesota. (Id.; D.E. No. 5-2 ¶¶ 2–3).

         On January 20, 2018, Plaintiff submitted an electronic application for admission to

Mitchell Hamline. (D.E. No. 5-3). In his application, Plaintiff reported that he had never been

charged with the violation of any law, save for parking infractions. (Id. at 5). 2 As part of his

application, Plaintiff included a personal statement and his resume. (See id. at 6–8). Plaintiff’s

personal statement states that he had recently moved to the “Southland area” from the Northeastern

region, and his resume lists a Paducah, Kentucky address. (Id. at 6 & 8).

         In August 2018, Plaintiff was accepted into Mitchell Hamline’s Hybrid Juris Doctor

(“J.D.”) program, which permits law students to receive much of their education online. (See

Compl. ¶ 1; D.E. No. 5-2 ¶ 3). Shortly thereafter, Mitchell Hamline officials become aware that

Plaintiff had previously been charged with several crimes and violations—some of which resulted

in convictions—that he had failed to disclose on his application. (D.E. No. 5-8). Notably, these

charges, citations, and convictions occurred in Kentucky between June 2009 and August 2018.

(See generally D.E. No. 5-4). 3

         On August 10, 2018, Mitchell Hamline officials confronted Plaintiff with the discrepancy

and granted him an opportunity to amend his application. (D.E. No. 5-8). Plaintiff submitted a

list containing five omitted criminal charges, but failed to provide necessary police reports. (Id.).

On August 20, 2018, Mitchell Hamline rescinded Plaintiff’s offer of admission, stating that “an

acceptance offer would not have been issued to you if your application included this information

at the time you applied.” (Id.; see also D.E. No. 5-7 (refund check for tuition paid)).



2
         References to page numbers in Docket Entry Numbers 5-3 and 5-4 refer to the CM/ECF pagination generated
on the upper-right corner.
3
         These include frightening his neighbor by driving a car into the neighbor’s yard, harassing a woman via
social media communications, firing two shots at a neighbor with a .38 revolver, and assaulting his girlfriend’s juvenile
daughter. (See D.E. No. 5-4 at 2–3, 5, 7–10, 17 & 31–32).

                                                           2
        On October 29, 2018, Plaintiff commenced this action in the Superior Court of New Jersey,

Law Division, Union County, New Jersey. (Compl.). Plaintiff asserts state-law claims of breach

of contract, breach of the implied covenant of good faith and fair dealing, unjust enrichment,

violation of the New Jersey Consumer Fraud Act, and common law fraud. (Id. at 4–7). Plaintiff

seeks compensatory and punitive damages, as well as specific performance in the form of

readmittance to Mitchell Hamline. (Id.). On November 30, 2018, Mitchell Hamline removed the

action to this Court (D.E. No. 1), and subsequently filed the instant motion (D.E. No. 5).

II.     Legal Standard

        To withstand a motion to dismiss under Federal Rule of Civil Procedure 12(b)(2), a plaintiff

bears the burden of establishing the court’s personal jurisdiction over the moving defendant by a

preponderance of the evidence. D’Jamoos ex rel. Estate of Weingeroff v. Pilatus Aircraft Ltd., 566

F.3d 94, 102 (3d Cir. 2009). “However, when the court does not hold an evidentiary hearing on

the motion to dismiss, the plaintiff need only establish a prima facie case of personal jurisdiction

and the plaintiff is entitled to have its allegations taken as true and all factual disputes drawn in its

favor.” Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir. 2004). Still, the plaintiff must

establish “with reasonable particularity sufficient contacts between the defendant and the forum

state” to support jurisdiction. Mellon Bank (E.) PSFS, Nat. Ass’n v. Farino, 960 F.2d 1217, 1223

(3d Cir. 1992) (quoting Provident Nat. Bank v. California Fed. Sav. & Loan Ass’n, 819 F.2d 434,

437 (3d Cir. 1987)). And the Plaintiff must establish these “jurisdictional facts through sworn

affidavits or other competent evidence . . . . [A]t no point may a plaintiff rely on the bare pleadings

alone in order to withstand a defendant’s Rule 12(b)(2) motion to dismiss for lack of in personam

jurisdiction.” Miller Yacht Sales, 384 F.3d at 101 n.6 (citation and internal quotation marks

omitted). Indeed, the plaintiff must respond to the defendant’s motion with “actual proofs”;

“affidavits which parrot and do no more than restate [the] plaintiff’s allegations . . . do not end the

                                                   3
inquiry.” Time Share Vacation Club v. Atl. Resorts, Ltd., 735 F.2d 61, 66 & n.9 (3d Cir. 1984).

III.   Discussion

       A federal court has jurisdiction over a nonresident defendant to the extent authorized by

the law of the state in which the court sits, so long as the exercise of jurisdiction comports with the

Due Process Clause of the Fourteenth Amendment. Fed. R. Civ. P. 4(e); Vetrotex Certainteed

Corp. v. Consolidated Fiber Glass Prods. Co., 75 F.3d 147, 150 (3d Cir. 1996). The New Jersey

long-arm rule permits the assertion of in personam jurisdiction as far as it is constitutionally

permissible under the Due Process Clause. See N.J. Court Rule 4:4–4; Carteret Sav. Bank, FA v.

Shushan, 954 F.2d 141, 145 (3d Cir. 1992). In turn, personal jurisdiction under the Due Process

Clause depends upon “the relationship among the defendant, the forum, and the litigation . . . .”

Shaffer v. Heitner, 433 U.S. 186, 204 (1977). That is, the Due Process Clause requires the plaintiff

to show that the nonresident defendant “has purposefully directed its activities toward the residents

of the forum state . . . or otherwise ‘purposefully avail[ed] itself of the privilege of conducting

activities within the forum State, thus invoking the benefits and protections of its laws.’” IMO

Indus., Inc. v. Kiekert AG, 155 F.3d 254, 259 (3d Cir. 1998) (quoting Hanson v. Denckla, 357 U.S.

235, 253 (1958)).

       Courts may exercise personal jurisdiction under the theories of general or specific

jurisdiction. See Bristol Myers Squibb Co. v. Sup. Ct. of California, 137 S. Ct. 1773, 1779–1780

(2017). It is undisputed that the Court does not have general jurisdiction over Mitchell Hamline.

(See D.E. No. 5-1 at 7; D.E. No. 12 at 4). Rather, Plaintiff asserts that the Court can properly

exercise specific jurisdiction over Mitchell Hamline. (D.E. No. 12 at 5). Specific jurisdiction

arises from “an affiliation between the forum and the underlying controversy,” and a district court

exercising specific jurisdiction “is confined to adjudication of issues deriving from, or connected

with, the very controversy that establishes jurisdiction.” Bristol–Myers Squibb Co., 137 S. Ct. at

                                                  4
1780 (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). For

specific jurisdiction to exist, a district court must find that (i) the defendant “purposefully directed

its activities at the forum,” (ii) the litigation “arises out of or relates to at least one of those

activities,” and (iii) the exercise of jurisdiction would “otherwise comport with fair play and

substantial justice.” O’Connor v. Sandy Lane Hotel, 496 F.3d 312, 317 (3d Cir. 2007) (cleaned

up).

        In cases involving an out-of-state defendant who operates a website, courts in this Circuit

look to Zippo Manufacturing Co. v. Zippo Dot Com, Inc., 952 F. Supp. 1119 (W.D. Pa. 1997) for

guidance. See Toys “R” Us, Inc. v. Step Two, S. A., 318 F.3d 446, 452 (3d Cir. 2003). Under the

Zippo sliding scale test, “the likelihood that personal jurisdiction can be constitutionally exercised

is directly proportionate to the nature and quality of commercial activity that an entity conducts

over the Internet.” Zippo, 952 F. Supp. at 1124. At one end of the spectrum are situations where

a defendant clearly conducts business with forum residents through its website—for example, by

“enter[ing] into contracts with residents of a foreign jurisdiction that involve the knowing and

repeated transmission of computer files over the Internet.” Id. In these situations, personal

jurisdiction exists. Id. At the other end of the spectrum are situations where a defendant operates

a “passive” website that simply contains information accessible by users in foreign jurisdictions.

Id. In the latter situation, personal jurisdiction does not exist. Id. “The middle ground is occupied

by interactive Web sites where a user can exchange information with the host computer.” Id. In

these cases, the exercise of personal jurisdiction may be proper where that interactivity and

commercial nature show that the defendant “specifically intended interaction with residents of the

forum state.” See Toys “R” Us, 318 F.3d at 452 (citing Zippo, 952 F. Supp. at 1124).

        Here, Plaintiff argues that this case is analogous to Zippo and that the Court should find

that specific personal jurisdiction exists because “[o]perating a website that advertises in and

                                                   5
solicits business from the forum constitutes an interactive, commercial website, thus creating

specific jurisdiction.” (D.E. No. 12 at 7). Plaintiff contends that Mitchell Hamline purposefully

directed its activity at New Jersey because it “advertises its online law school to residents in New

Jersey;” “contracts with prospective students from New Jersey;” and “receives commercial benefit

. . . from four residents in New Jersey.” (Id.). However, Plaintiff fails to support these assertions

with any of the requisite affidavits or other competent evidence. Plaintiff’s sole record citation is

to paragraph eight of the declaration of Ms. Christine Szaj 4 (see id.), in which she asserts that

“[o]nly four students enrolled in Mitchell Hamline’s blended learning programs identify home

addresses in New Jersey” (D.E. No. 5-2 ¶ 8). While this evidence may be enough to show that

Mitchell Hamline has contracted with four students from New Jersey and arguably receives a

commercial benefit from those four students, this evidence alone fails to show that Mitchell

Hamline purposefully directed its activity at New Jersey. See Kloth v. S. Christian Univ., 320 F.

App’x 113, 116 (3d Cir. 2008) (finding that the fact that the defendant engaged in business with

the plaintiff and one other student within the forum was insufficient to show that the defendant

purposefully targeted the forum); IMO Industries, 155 F.3d at 254 (declaring that the court could

not exercise specific personal jurisdiction over a defendant in part because its conduct was not

“expressly aimed at New Jersey”).

           Missing from this record is any evidence that Mitchell Hamline specifically targeted its

website, its advertisement, or its activity at prospective students in New Jersey. In fact, aside from

alleging that Mitchell Hamline offers “an on-line component” (D.E. No. 1-1 ¶ 3), the Complaint

contains no allegations that would give rise to the inference that Mitchell Hamline specifically

targets, or solicits business from, residents of New Jersey. Plaintiff’s unsupported bald assertions


4
           Ms. Szaj is the Vice President of Community Relations and Operations for Mitchell Hamline. (D.E. No. 5-
2 at 1).

                                                         6
in his brief are insufficient to meet his burden of proof. See, e.g., Watiti v. Walden Univ., No. 07-

4782, 2008 WL 2280932, at *4 n.3 (D.N.J. May 30, 2008); Wilson v. RIU Hotels & Resorts, No.

10-7144, 2011 WL 3241386, at *3 (E.D. Pa. July 29, 2011) (quoting Peek v. Golden Nugget Hotel

& Casino, 806 F. Supp. 555, 558 (E.D. Pa. 1992) (“References in a brief, unsupported by affidavit,

are not properly before the Court as ‘facts’ evidencing contact for jurisdictional purposes.”)).

Consequently, Plaintiff at best shows that Mitchell Hamline’s website “is accessible to a

nationwide (indeed, global) audience,” but that alone cannot “satisfy the purposeful availment

requirement.” See Kloth, 320 F. App’x at 116; see also Kloth v. S. Christian Univ., 494 F. Supp.

2d 273, 279 (D. Del. 2007) (“Courts within the Third Circuit have traditionally required

‘something more’ from defendants than the knowledge that their website could be viewed or that

their product could be used in a forum state before considering whether specific jurisdiction is

proper.”).

       Moreover, even assuming that Plaintiff had established purposeful availment, Plaintiff has

failed to demonstrate that his claims arise out of or are related to any of Mitchell Hamline’s

purposeful contacts with New Jersey. While Plaintiff alleges that he is domiciled in Westfield,

New Jersey, (Compl. at 1), he does not provide any affidavits or evidence to support the allegation,

and thus, fails to meet his burden. See Miller Yacht Sales, 384 F.3d at 101 n.6 (“[A]t no point may

a plaintiff rely on the bare pleadings alone in order to withstand a defendant’s Rule 12(b)(2) motion

to dismiss for lack of in personam jurisdiction.”). But even if Plaintiff does indeed now live in

New Jersey, the Complaint does not allege, and this record does not show, that he applied to

Mitchell Hamline or that any of his alleged injuries occurred while he was living in New Jersey.

(See generally Compl.; D.E. No. 12); Daimler, 571 U.S. at 127 (requiring that the suit arise out of

or relate to the defendant’s contacts with the forum). To the contrary, the evidence in this record

overwhelmingly shows that none of the relevant activity giving rise to Plaintiff’s claims have any

                                                 7
connection to New Jersey.

       For instance, although Plaintiff’s application to Mitchell Hamline listed a Scotch Plains,

New Jersey, address as his then-current address (see D.E. No. 5-3 at 3), Plaintiff’s accompanying

personal statement highlighted that he had “recently moved to the Southland area,” which Plaintiff

asserted would help him improve his study habits. (D.E. No. 5-3 at 6). Similarly, Plaintiff’s

accompanying resume listed a Paducah, Kentucky address. (Id. at 8). Consequently, even if

Plaintiff was in New Jersey when he applied, Mitchell Hamline could not reasonably foresee that

accepting Plaintiff’s application would place it into contact with New Jersey. See World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980) (“The Due Process Clause, by ensuring

the ‘orderly administration of the laws,’ gives a degree of predictability to the legal system that

allows potential defendants to structure their primary conduct with some minimum assurance as

to where that conduct will and will not render them liable to suit.” (citation omitted)); Kloth, 320

F. App’x. at 117 (citing the defendant’s impression that the plaintiff was domiciled within another

jurisdiction as a reason for its affirmation of a lower court’s decision to dismiss an action against

a university for lack of personal jurisdiction).

       Moreover, Mitchell Hamline provides a trove of publicly available records that further

show Plaintiff was living in Paducah, Kentucky, before and throughout the relevant period. (See,

e.g., D.E. No. 5-4 at 1 & 2 (June 29, 2009 citation and criminal complaint against Plaintiff listing

his home address at Paducah, Kentucky); id. at 5, 23, 31 & 34 (November 12, 2014; September

27, 2017; February 22, 2018; and July 31, 2018 citations against Plaintiff listing his Paducah,

Kentucky address, and checking the “full-time” Kentucky resident box); id. at 5 (June 3, 2015

order affirming Kentucky Court’s conviction of Plaintiff for harassing a woman who lived across

the street from him in Paducah, Kentucky); id. at 13 (Kentucky Clerk’s August 2, 2018 Certificate

certifying that Plaintiff was served at his Paducah, Kentucky address)).       In fact, these public

                                                   8
records show that on January 16, 2018, four days before Plaintiff filed his application for admission

to Mitchell Hamline (see D.E. No. 5-3 at 2), Plaintiff was cited for assault in Paducah, Kentucky.

(D.E. 5-4 at 26–28 & 32). And in two separate traffic citations dated July 4, and August 2, 2018,

Kentucky police officers reported that Plaintiff had been living in Paducah, Kentucky, for

“numerous years.” (See D.E. No. 5-4 at 38; id. at 37 (stating that Plaintiff has “lived at the

[Paducah] address for several years”)).

         In response, Plaintiff does not provide any affidavits or other competent evidence, nor does

he address any of the evidence presented by Mitchell Hamline showing that he resided in Paducah,

Kentucky. (See D.E. No. 12 at 9 (arguing in conclusory fashion that he meets the relatedness

element because he is domiciled is Westfield, New Jersey)). Consequently, Plaintiff has failed to

show that his claims arise out of or are related to any of Mitchell Hamline’s contacts with New

Jersey. 5

         In short, Plaintiff has failed to present any of the allegations, affidavits, or competent

evidence necessary to make a prima facie showing that this Court may exercise specific personal

jurisdiction over Mitchell Hamline in this case. Therefore, the Court must find that it lacks

personal jurisdiction over Mitchell Hamline.

IV.      Conclusion

         For the foregoing reasons, Mitchell Hamline’s motion to dismiss is GRANTED, and

Plaintiff’s Complaint is dismissed without prejudice. Given the Court’s ruling, the Court need not

address the parties’ alternative arguments. An appropriate Order accompanies this Opinion.

                                                                           s/Esther Salas
                                                                           Esther Salas, U.S.D.J.

5
          To the extent Plaintiff argues that the Court may exercise specific jurisdiction over Mitchell Hamline because
it has enrolled four New Jersey residents in its “blended learning programs,” the Court rejects that argument as
meritless. Even if that activity constitutes purposeful availment, it has no connection to the instant case. See Walden
v. Fiore, 571 U.S. 277, 286 (2014) (noting that “a defendant’s relationship with a . . . third party, standing alone, is an
insufficient basis for jurisdiction”).

                                                            9
